Citation Nr: 0414480	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for a back disorder, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The appellant had active military service from August 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1995 and 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

To briefly summarize the complex procedural history, the 
Board notes that, since the early 1970s, the appellant's 
claims for service connection for a psychiatric disability 
have been denied.  In July 1981, on appeal from the rating 
decisions denying his claim, the Board denied service 
connection for an acquired psychiatric disorder.  In 1995, 
the appellant contended that his psychiatric disorder was 
related to alleged exposure to herbicide agents during 
service. 

Further, in an October 1998 rating decision, the RO denied 
the appellant's application to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board had previously denied that claim 
in a June 1991 decision, and the United States Court of 
Veterans Appeals (renamed the United States Court of Appeals 
for Veterans Claims on March 1, 1999) (CAVC) affirmed the 
Board's determination in March 1993.  In August and October 
1999 rating decisions, the RO also denied the claim of 
service connection for a back disorder, as well as denying 
the PTSD claim.  The appellant subsequently submitted a 
notice of disagreement as to these matters.

In August 2000, the Board denied the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, not including post-traumatic stress disorder, and 
remanded his claims for service connection for PTSD and a 
back disorder to the RO for further procedural development.  
In a March 2003 decision, the Board denied the appellant's 
claim for service connection for a back disorder and declined 
to find that new and material evidence had been received to 
reopen the claim for service connection for PTSD.

The appellant appealed the Board's March 2003 decision to the 
CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the appellant and the VA General Counsel, averring 
that remand was required due to the new notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of November 2003, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

Finally, the Board's March 2003 decision and the CAVC's 
November 2003 Order addressed only the appellant's claims 
regarding whether new and material evidence had been 
submitted to reopen the claims of entitlement to service 
connection for PTSD and service connection for a back 
disorder.  Nonetheless, in March 2004 memoranda and 
accompanying documents, the appellant's attorney addressed 
claims for service connection for a "psychiatric condition" 
and "hearing problems".  However, as noted above, service 
connection for an acquired psychiatric disorder, other than 
PTSD, was denied by the Board in an unappealed August 2000 
decision.  Furthermore, in his October 2001 substantive 
appeal, the veteran reported being totally disabled from 
PTSD, "Agent Orange", and a head injury.  While it is not 
entirely clear, by these statements the appellant and his 
attorney may be seeking to raise claims for service 
connection for hearing problems/tinnitus; whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD; and service connection for 
residuals of a head injury (although a May 1988 RO rating 
decision denied service connection for PTSD, brain damage, 
and memory loss).  The appellant's assertions as to any 
claimed disabilities, other than a psychiatric disorder, 
associated with exposure to Agent Orange are unclear.  The 
matters are referred to the RO for further clarification and 
appropriate development and adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that the Joint Motion, discussed above, noted 
that in a March 1999 medical release (VA Form 21-4142), the 
appellant indicated he was treated for a suicide attempt at 
Sierra Gateway Hospital from approximately 1990 to 1991 
(Joint Motion at 3).  However, in an attachment to that form, 
the veteran indicated that the hospital was closed and 
apparently records could be obtained from Dr. S. C., 333 W. 
Shaw.  Several letters from Dr. S.C., dated from May to 
December 1989, are in the claims file, and it is unclear 
whether additional records remain to be obtained.  
Additionally, in April 1999, the RO received medical records 
from the Community Hospitals of Central California that 
included Sierra Community Outpatient Clinic.  It is unclear 
whether this is the facility to which the veteran referred, 
or whether it is a different facility.  In any event, the RO 
may wish to clarify whether the records identified by the 
appellant were requested and, if not, to comply with the 
heightened duty to assist as set forth in 38 U.S.C.A. 
§ 5103(a).

Additionally, in March 2004, the Board received memoranda 
from the appellant's attorney with copies of medical articles 
regarding PTSD and chronic back pain in support of the claims 
on appeal.  The appellant's attorney also submitted a March 
2004 "Medical Opinion", signed by M.W.S., M.D., an 
otolaryngologist.  The physician indicated by circling the 
word "Agree" that he agreed with the following statements: 
(1) "The fact that [the veteran] received a negative 
discharge examination report regarding his low back condition 
does not mean that he did not suffer from a chronic low back 
condition at that time"; (2) "In [Dr. M.S.'s] medical 
opinion, it is at least as likely as not that [the veteran's] 
current low back condition is related to his original low 
back injury during service"; (3) "In [Dr. M.S.'s] medical 
opinion, it is at least as likely as not that [the veteran's] 
psychiatric condition first manifested during military 
service".  Dr. M.S. did not provide an explanation for why 
he agreed with the statements.  The Board believes it would 
be helpful to have the RO contact Dr. M.S. and request that 
he provide a rationale for his medical opinion.

Furthermore, there is no written waiver of initial RO 
consideration of the additional medical evidence and the 
medical literature submitted by the appellant's attorney in 
March 2004.  Without such a waiver, the Board, in most 
instances, is required to remand the case to the RO to ensure 
the appellant's due process rights.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter, 
even though the RO noted the VCAA in a letter to the 
appellant dated in July 2001.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should request all records regarding 
the appellant's psychiatric treatment from the 
Sierra Gateway Hospital, in Fresno, 
California, for the period from approximately 
1990 to 1991, and from Dr. S. C., 333 W. Shaw, 
Suite 7, Fresno, California 93704, which are 
not already in the claims file.

3.	The RO should contact M.W.S., M.D., at an 
address likely available through the 
appellant's attorney.  Dr. M.S. should be 
requested to provide a rationale (to include 
references to the documented evidence and 
medical analysis supporting the conclusions 
reached) for his March 2004 medical opinion 
that the veteran's back and psychiatric 
disorder, if PTSD is diagnosed, originated in 
service.

4.	The veteran should be given the opportunity to 
submit additional evidence and argument in 
support of his claims.  He should again be 
asked to provide a statement of stressors 
claimed to have been incurred during his 
active service, including the "who, what, 
where and when" of each alleged stressor to 
within seven days, if possible, the type and 
location of the incident, numbers and full 
names of individuals involved, unit 
designations to the company level, and other 
units involved.

5.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since 2000.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
of record.

6.	The appellant should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric disorder 
found to be present.  The claims file, to 
include  a copy of this Remand, must be made 
available to the examiner prior to the 
examination.  A complete clinical history of 
the veteran should be obtained.  All indicated 
diagnostic tests or studies deemed necessary 
should be completed and all clinical 
manifestations should be reported in detail.  
The examiner should render an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed PTSD 
was caused by military service, including the 
findings noted in the service records when in 
1964 it was noted the appellant was dropped 
from a flight-training program for 
deteriorating conduct, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The physician 
should include a complete rationale for all 
opinions and conclusions expressed.

7.	Then, the RO should undertake any further 
development so indicated and readjudicate the 
appellant's claims as to whether new and 
material evidence has been submitted to reopen 
a claim of entitlement to service connection 
for PTSD and service connection for a back 
disorder.  In particular, if PTSD is 
diagnosed, the reported stressors upon which 
the diagnosis is based should be referred to 
the Commandant of the Marine Corps 
Headquarters, U.S. Marine Corps, Code MSB 10, 
Quantico, VA 22134 or to the Marine Corps 
Historical Center, Washington Navy Yard, 1254 
Charles Morris Street, SE, Washington, DC 
20374-5040 and, if warranted, the U.S. Armed 
Services Center for Research of Unit Records, 
for verification of the alleged stressor(s).  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the December 2001 SSOC. An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


